UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2658



BETSY NICHOLSON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; DEPARTMENT OF THE
TREASURY; INTERNAL REVENUE SERVICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-1143-A)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Betsy Nicholson, Appellant Pro Se. A. Wray Muoio, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Betsy Nicholson appeals from the district court’s order dis-

missing her complaint in which she challenged the Internal Revenue

Service’s assessment of federal income taxes and its collection of

taxes through a levy on her wages.   We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.   See Nich-

olson v. United States, No. CA-99-1143-A (E.D. Va. Nov. 17, 1999).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
November 12, 1999, the district court’s records show that it was
entered on the docket sheet on November 17, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2